Citation Nr: 1626101	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In September 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the September 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).   

In April 2016, the Board referred the issue of entitlement to service connection for hypertension for a VHA opinion, which was completed in May 2016.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension was incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran is seeking entitlement to service connection for hypertension.

At the Veteran's October 1965 entrance examination, his blood pressure was 138/84.  At his September 1967 separation examination, his blood pressure was 140/90. 

In a May 2016 VHA medical opinion, Dr. A.E. noted that the Veteran was pre-hypertensive at the time of his enlistment and "hypertensive by definition" at the time of his separation physical, concluding that his hypertension may have developed either around the time of his separation or within a year of his discharge.

Based on the above evidence, the Board finds that the Veteran's hypertension developed during his active service and entitlement to service connection is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015). 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

The Veteran is also seeking entitlement to service connection for TDIU.

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

In this case, the Veteran's current combined disability rating is only 50 percent; however, this does not reflect the Board's decision to grant entitlement to service connection for hypertension.  Accordingly, the matter must be remanded so that the RO can reevaluate the Veteran's claim for TDIU after assigning an initial disability evaluation for his service connected hypertension.

Additionally, the Board notes that the Veteran's service connected disabilities were last evaluated in November 2013, and it is unclear from the record whether or not these conditions have worsened since that time.  On remand, the Veteran should be afforded a new VA examination to assess whether his service connected disabilities prevent him from finding or maintaining substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient records through the present with the Veteran's claims folder.

2. Once this is done, the RO should also schedule the Veteran for a VA examination of his service connected disabilities.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the functional effects of the Veteran's service connected disabilities alone, without considering the effects of the Veteran's non-service connected medical problems, prevent him from finding or maintaining substantially gainful employment.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles. 

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

3.  When the development requested has been completed, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


